

108 S753 IS: Highlands Conservation Reauthorization Act of 2021
U.S. Senate
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 753IN THE SENATE OF THE UNITED STATESMarch 16, 2021Mr. Murphy (for himself, Mrs. Gillibrand, Mr. Blumenthal, and Mr. Casey) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesA BILLTo reauthorize the Highlands Conservation Act, to authorize States to use funds from that Act for administrative purposes, and for other purposes.1.Short titleThis Act may be cited as the Highlands Conservation Reauthorization Act of 2021.2.Reauthorization of the Highlands Conservation ActThe Highlands Conservation Act (Public Law 108–421; 118 Stat. 2375) is amended—(1)in section 3—(A)by amending paragraph (1) to read as follows:(1)Highlands regionThe term Highlands region means—(A)the area depicted on the map entitled The Highlands Region, dated June 2004, updated after the date of enactment of the Highlands Conservation Reauthorization Act of 2021 to comprise each municipality included on the list of municipalities included in the Highlands region as of that date of enactment, and maintained in the headquarters of the Forest Service in Washington, District of Columbia; and(B)a municipality approved by the Director of the United States Fish and Wildlife Service under section 4(e).;(B)in paragraph (3), by amending subparagraph (B) to read as follows: (B)identified by a Highlands State as having high conservation value using the best available science and geographic information systems; and;(C)in paragraph (4)(A), by striking ; or and inserting , including a political subdivision thereof; or; and(D)by striking paragraphs (5) through (7);(2)in section 4—(A)in subsection (a)(1), by striking in the Study and all that follows through the end of the paragraph and inserting using the best available science and geographic information systems; and;(B)in subsection (c), by amending paragraph (5) to read as follows:(5)provides that land conservation partnership projects will be consistent with areas identified as having high conservation value in accordance with the purposes described in section 2 in the Highlands region.;(C)in subsection (e), by striking $10,000,000 for each of fiscal years 2005 through 2021 and inserting $20,000,000 for each of fiscal years 2022 through 2028;(D)by redesignating subsection (e) as subsection (g); and(E)by inserting after subsection (d) the following:(e)Request for inclusion of additional municipalityThe Director of the United States Fish and Wildlife Service may, at the request of a Highlands State, approve the inclusion of a municipality within the State as part of the Highlands region.(f)Limitation on administrative expenses(1)Federal administrationThe Secretary of the Interior may not expend more than $300,000 for the administration of this Act in each fiscal year.(2)State administrationA State that receives funds under this section for a land conservation partnership project may not use more than 5 percent of the funds to administer the land conservation partnership project.;(3)in section 5—(A)in subsection (a), by striking the Study, Update, and any future study that the Forest Service may undertake in;(B)in subsection (b)—(i)in paragraph (1), by striking , including a Pennsylvania and Connecticut Update; and(ii)in paragraph (2), by striking the findings and all that follows through the end of the paragraph and inserting with stakeholders regarding implementation of the program; and; and(C)in subsection (c), by striking 2005 through 2014 and inserting 2022 through 2028; and(4)in section 6, by adding at the end the following:(f)Appraisal methodology(1)In generalWith respect to an appraisal related to a land acquisition carried out under this Act, a Highlands State may use an appraisal methodology approved by the Secretary of the Interior.(2)Alternative appraisal methodologyA Highlands State may petition the Secretary of the Interior to consider an alternative appraisal methodology when there is a conflict, in any Highlands State, between—(A)an appraisal methodology approved by the Secretary of the Interior under paragraph (1); and(B)applicable State law..